The first three words of the Charter of the United Nations reads “We the peoples”. Those words make it clear that human life is at the heart of the Charter of the United Nations. It must remain the key principle guiding our work.
This year, we mark the seventieth anniversary of the adoption of the Charter, 70 years since the establishment of the United Nations. There is not a more opportune time to ask ourselves, “Have we served ‘we the peoples’ well?” The answer to that question is probably “yes”. I say that because succeeding generations have been saved from the scourge of inter-State war.
Yet we remain unable to counter intra-State conflict. Our faith in fundamental human rights is reaffirmed in principle, yet the equal rights of men and women and of nations large and small are ignored. The rule of law and the values of good governance are advocated for some but ignored for others. We promised to promote social progress and better standards of life, and, yes, extreme poverty has been reduced significantly; more children than ever are going to school. Yet the gap between the rich and the poor is widening, and ignorance and intolerance are rampant. The Charter failed to recognize
15-29946 13/33

A/70/PV.28 03/10/2015
the environment as an issue of importance, and we fail the environment every day.
Despite all that, the United Nations is the best hope for humankind. And it must remain relevant. If we want the United Nations to become more resilient, face the emerging challenges of our time, give hope to the many who perish in dire situations, inspire courage in the face of adversity and protect the rights of nations regardless of size, then the United Nations must be reformed.
Last week, we adopted the 2030 Agenda for Sustainable Development (resolution 70/1), which recognizes at its core that development must be holistic, that poverty is a multidimensional problem, and that what matters is the human being, whose rights must be protected and promoted. Yet here in the United Nations we remain trapped in silos, hiding away behind the excuse of mandates. Why is it that the only issue the Security Council can discuss is guns and bombs, that the Economic and Social Council cannot discuss war and peace, that development and war cannot have a human rights dimension, that specific issues have to be confined to a specific body?
We believe that every problem can and should be looked at from every angle. That is the only way of responding to crises in a sustainable manner. In the real world, neither real problems nor real solutions fit neatly into separate compartments. A new way of approaching the global challenges of our time is necessary, so let us start organizing our work differently.
One important way of doing that is to redefine the concept of security: to include all issues that threaten all of humankind, including climate change. For us in the Maldives, climate change is a security threat. It damages our economy, deprives us of our rights, our land and our way of life and threatens the very existence of our nation. When young children play by the beach, the waves lapping at their feet, when a fisherman looks to the sea for the day’s catch and when we feel the cool breeze of the ocean caressing us, it seems inconceivable that those same waters may become our watery grave.
The Maldives is ready to act. We have always been the first in line. Together with other small island developing States (SIDS), we have taken urgent action to keep the rise of global temperature below 1.5°C . We are reducing our emissions. We are working in good faith towards a legally binding agreement in Paris this year. If we, the smallest can act, why cannot the biggest?
The health of the oceans is another issue that demands attention. The oceans are intimately linked with our lives and livelihoods. Oceans and their wealth are the drivers of our economy, the source of our food and the backbone of our heritage and traditions. Unless we sustain the wealth of the oceans, we can achieve nothing. That is why the Maldives banned turtle poaching in the early eighties, declared a biosphere reserve in 2012 and made its entire area a shark sanctuary. We understand the value of our oceans and all the treasures they contain. Our oceans are home to some of the most valuable marine habitats in the world, yet the illicit exploitation of natural resources, maritime piracy and other criminal activities threaten and undermine the peace and security of our countries.
Building the resilience of our people must remain at the centre of all our efforts, abroad and at home. That is why President Abdulla Yameen Abdul Gayoom’s Government has embarked on a national development programme based on empowerment, especially of the young and of children and women. We believe that investing in people is the best way to promote human rights, to guarantee a brighter future for the generations to come and to ensure that the democratic gains we have made are consolidated and further enhanced.
The Maldives is a nation that is governed by the rule of law. Our strong commitment to upholding the rule of law will continue, regardless of a person’s position in society and even in cases where it is most inconvenient to do so. I can assure Member States that we will not fail in that endeavour.
The United Nations rose from the ashes of war and destruction at a time when swarms of refugees were crossing borders and seas, leaving everything behind to seek safety and security and to save their own lives and their children’s. We have gone through those times and built a better, more integrated, more tolerant world. Fear of the other did not overtake humankind.
Today, as we see similar pictures of girls and boys, women and men seeking safety from war and certain death, I urge everyone to show compassion. A good start can be made by using the right term: it is a refugee, not a migrant, crisis. The refugees are running away from senseless violence — barbarism that is being carried out by terrorist groups in the name of Islam. The Maldives condemns the acts of those groups, which are not only un-Islamic but also anti-Islamic. They are fuelling the rise of Islamophobia around the world.
14/33 15-29946

03/10/2015 A/70/PV.28
The international community must not let those groups redefine our beautiful religion of peace, tolerance and compassion.
We thought that apartheid had been dismantled, yet Israel pursues apartheid policies in occupied Palestine and the world remains indifferent. Three days ago, we witnessed the raising of the Palestinian flag here at the United Nations. That was indeed a historic step, but if Palestine were to attain full membership in the United Nations that would be a much more significant step. A permanent solution would involve the complete withdrawal of Israel and the establishment of the State of Palestine, with East Jerusalem at its capital, within the 1967 borders.
The small island developing States of the world are different from the large States. We face different kinds of challenges that require very different responses. That is a fact that everyone now recognizes. However, the international architecture, including the United Nations system, is not designed to accommodate the unique features of small States. That needs to change, and changes need to happen now. We, the small States, do not want to be defined only by our vulnerabilities. We are ready to be part of the solution. In Samoa last year, the SIDS called for the building of partnerships as the way forward. Alone we might be weak, but united we can move mountains.
We in the Maldives have always believed that we can do anything we set our mind to, as long as we remain sincere in our intention and unwavering in our commitment. And the United Nations has never failed to inspire us in our resolve. That is why the Maldives joined the United Nations less than two months after gaining independence. Just a few days ago, we celebrated 50 years of our membership. The United Nations has served us well, and we are committed to expanding and further strengthening that valuable partnership.
Though short of finances, we have no shortage of smart ideas. Our former President, Mr. Maumoon Abdul Gayoom, was the first to speak about the issue of sea-level rise from this rostrum. We were the first to introduce the concept of the security of small States to the United Nations and the first to start advocating here in the Assembly for the link between human rights with climate change. And we remain relentless in our pursuit of those issues, not only because it is good for the Maldives, but because it is also good for humankind.
Fifty years ago, when we applied for United Nations membership, some doubted our ability to survive and questioned our capacity to contribute. After 50 years of United Nations membership, I say to those sceptics that we are not only willing, we are also able. We are not only viable, we are also valuable. And as Maldivians, we are proud of what we have achieved.
